United States Court of Appeals
                                                                              Fifth Circuit

                                                                           FILED
                                                                          April 8, 2005
                  IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT                 Charles R. Fulbruge III
                            _____________________                         Clerk
                                 No. 04-50939
                            _____________________

UNITED STATES OF AMERICA
                    Plaintiff - Appellee
                     v.
JESUS HERNANDEZ-RAIGOZA also known as, Javier
Rodarte-Delgado
                    Defendant - Appellant


                          ---------------------
          Appeal from the United States District Court for the
                   Western District of Texas, El Paso
                            3:04-CR-307-ALL-KC
                          ---------------------

Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*


      IT IS ORDERED that the Appellee’s unopposed motion to vacate

the sentence is GRANTED.

      IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand to district court for resentencing in light of the

Supreme Court’s opinion in Booker and this Court’s opinion in

Mares is GRANTED.

      IT    IS   FURTHER        ORDERED   that   the    Appellee’s       unopposed

alternative      motion    to    extend   time   to    file   Appellee’s         brief

      *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5th Cir. R. 47.5.4.
fourteen (14) days from the Court’s denial of the Appellee’s

motion to vacate and remand is DENIED as unnecessary.